El, Juez Presidente Señob del Tobo,
emitió la opinion del tribunal.
La parte apelada solicita la desestimación del recurso establecido en este caso porque tratándose de un pleito de-cidido en apelación por la corte de distrito no se demuestra que su cuantía sea superior a trescientos dólares.
La parte apelante se opone alegando que si bien pn la demanda no se alegó el valor de la casa reclamada, de la prueba transcrita en la exposición del caso, archivada ya debidamente, aparece que dicho valor es el de cuatrocientos dólares, y, en tal virtud, que surge de los autos mismos la jurisdicción de este tribunal.
Muestran los autos que en la Corte Municipal de Yabu-coa, F. Fresno y Co. entablaron demanda contra José Fuentes Valle y embargaron una casa. Así las cosas Antonio Lebrón estableció la demanda de tercería origen de este liti-gio en la indicada corte municipal alegando que la casa em-bargada le pertenecía por haberla comprado a Fuentes, sin fijar expresamente el valor de la casa.
Los demandados en la tercería, F. Fresno y Co., contes-taron sin levantar cuestión alguna de jurisdicción. Se prac-ticó la prueba y el caso fué decidido en favor del tercerista.
No conforme F. Fresno y Co. apelaron para ante la Corte de Distrito de Humacao. Se llamó .el caso para verse de nuevo. Se leyeron las alegaciones y se practicó la .prueba y finalmente la corte de distrito dictó sentencia declarando sin lugar la demanda por falta de jurisdicción basándose en que de la demanda no constaba la cuantía, en la sección 17 dé la ley de tercería, en la decisión de' esta corte en el caso de Corujo Carrasquillo v. Corte de Distrito de Guayama, 32 D.P.R. 961, y en otras decisiones de tribunales del continente.
■ ' El tercerista apeló y archivó-la- transcripción de los x autos. Ya hemos dicho que. el apelado solicitó la desestima-oión:del recurso. • ■ . • • . ...
 No hay duda alguna qué "tratándose de una -corte *702municipal que es un tribunal de jurisdicción limitada, su fa-cultad para conocer del litigio no se presume. Debe, por el contrario, aparecer de los autos. Dados además los térmi-nos en que está redactada la sección 17 de la ley de tercería de 1907, Comp. 1911, p. 891, si el demandado hubiera pedido la desestimación de la demanda por no alegar el valor de la casa en cuestión, necesariamente hubiera tenido que decla-rarse la moción del demandado con lugar con permiso segu-ramente al demandante para enmendar su demanda.
Pero habiendo contestado el demandado sin levantar cuestión alguna de jurisdicción por razón de la cuantía y habiéndose practicado la prueba y surgiendo de ésta que el valor de la casa es de cuatrocientos dólares, la situación varía.
Nuestra decisión en el caso de Corujo, supra, se basó en que la cuantía no constaba de los autos y aquí de los autos consta que la casa de que se trata fué comprada en cuatro-cientos dólares que debe presumirse que es su justo valor en ausencia de impugnación alguna por la parte contraria.
Véase 15 O. J. 750 y siguientes.
Aunque nos hemos visto obligados a tratar quizá los mé-ritos de la apelación, nuestra decisión está sólo limitada a la desestimación del recurso, pudiendo las partes tratar la cuestión con mayor amplitud en la vista que al efecto se celebre.

No ha lugar a desestimar la apelación interpuesta.